DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see REMARKS 1/28/2021, with respect to the rejection, under 35 U.S.C. §112, of claim 5 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

	Applicant’s arguments with respect to the rejection, under 35 U.S.C. §103, of claims 1-18 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.

Allowable Subject Matter
	The following is an Examiner’s statement for reasons for allowance:

	Claims 1-3, 6-14, and 16-17 are allowable over the prior art. 

	The closest prior art of record, under 35 U.S.C. §103, is Dresner (Replacing the Stop Sign: Unmanaged Intersection Control for Autonomous Vehicles, “Dresner”) 



	With respect to the rejection of claim 1, Dresner taken either individually or in combination with other prior art of record fails to teach or suggest: 

	“…update a ledger with an indication of which of the vehicle or the other vehicle is agreed to proceed through the contested roadway area as well as with vehicle signals to be used for forensic analysis of operation of the vehicles at the contested roadway area, the vehicle signals indicative of steering angle, speed, and brake actions; and
 
discard the vehicle signals by removal of the vehicle signals from the ledger responsive to the vehicle and the other vehicle successfully traversing the contested roadway area.” (Emphasis added) in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Independent claims 9 and 17 recite substantially similar language and are allowed for the same reasons as independent claim 1.

	Claims 2, 3, 6-14, and 16-17 are allowed because they depend from and allowed claim.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.L.C./Examiner, Art Unit 3662      


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662